Per Curiam : The statute is imperative, that if a non-resident plaintiff shall institute his suit without first having given a bond for costs, “ the court, on motion, shall dismiss the same.” Scates’ Comp. 244. A writ of error is considered as a new action, and the statute applies to all suits instituted in the Circuit or Supreme Court by non-resident plaintiffs. Ripley v. Morris, 2 Gilm. 382; Hickman, v. Haines, 5 id. 20. The motion is in apt time. It is made before the time has passed for pleading in abatement, which is sufficient. Trustees v. Walters, 12 Ill. 154; Randolph v Emerick, 13 Ill. 346. The rule will he entered. Rule nisi. Afterwards, the plaintiff having failed to show cause against it, the rule was made absolute.